Pennewill, C. J.:
After a most careful consideration of the evidence in this case, we are unanimously of the opinion that the defendant should be convicted. And we are also unanimously of the opinion, and have so determined, that under all the facts and circumstances of the case as disclosed by the evidence, the payment of a fine of six hundred dollars, which we consider substantial, together with the costs of prosecution, which are heavy, would be a proper and adequate punishment and meet the demands of justice in this case.
We adjudge the defendant guilty and are prepared to impose the sentence indicated.